Exhibit 10.1

 

May 22, 2013

 

Fossil, Inc.

Attn: Kosta N. Kartsotis

901 S. Central Expressway
Richardson, Texas 75080

 

Re:                             Acceptance to Serve as an Advisory Director and
Election to Decline Participation in the Fossil, Inc. 2008 Long-Term Incentive
Plan

 

Dear Kosta:

 

This letter is to serve as my acceptance of the position as “Advisory Director”
to Fossil, Inc. (the “Company”) for a term of one (1) year, to expire on the
date of the Annual Meeting of Stockholders in 2014.

 

I understand that by serving as an Advisory Director, I will remain an “outside
director” for purposes of the Fossil, Inc. 2008 Long-Term Incentive Plan (the
“2008 Plan”) and a “nonemployee director” for purposes of the Fossil, Inc. 1993
Stock Option Plan (the “1993 Plan”), and that I have not suffered a termination
of service for purposes of the 2008 Plan and 1993 Plan.  In addition, I
understand that all of the outstanding stock options granted to me, as of the
date hereof, will continue to remain in effect as the option agreements are
written.

 

Lastly, this letter serves as my election to decline participation in the 2008
Plan.  I understand and agree that by declining to participate in the 2008 Plan
I shall not be entitled to any further annual automatic director grants made
pursuant to the 2008 Plan that would otherwise be available to me as an outside
director of the Company.

 

 

Sincerely,

 

 

 

 

 

/s/ Michael Steinberg

 

Michael Steinberg

 

Accepted:

 

 

 

 

 

/s/ Kosta N. Kartsotis

 

By:

Kosta N. Kartsotis

 

Title:

Chairman and Chief Executive Officer

 

 

--------------------------------------------------------------------------------